Filed 5/24/13 P. v. Ochoa CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F063973

                   v.                                           (Super. Ct. Nos. VCF80477, VCF96909)

JOSE ROLANDO OCHOA,                                                                  OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Joseph
Kalashian, Judge.
         Robert L.S. Angres, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Wiseman, Acting P.J., Cornell, J., and Gomes, J.
       On January 28, 2002, in case No. VCF80477, appellant, Jose Rolando Ochoa, pled
no contest to unlawful sexual intercourse with a person under the age of 18 (count 1/Pen.
Code, § 261.5),1 sexual penetration of a person under the age of 18 (count 3/§ 289, subd.
(h)), and furnishing a controlled substance to a minor (count 5/Health & Saf. Code,
§ 11380, subd. (a)).
       On February 25, 2002, in case No. VCF80477, the court sentenced Ochoa to a
six-year term consisting of the middle term of six years on count 5 and concurrent 2-year
terms on counts 1 and 3. The court then suspended execution of sentence and placed
Ochoa on probation for three years on condition that he serve a year local time.
       On September 25, 2002, in case No. VCF96909, Ochoa pled no contest to
possession of a concealed firearm in a vehicle (§ 12025, subd. (a)(3)) and admitted an
allegation that he had a prior conviction within the meaning of the three strikes law
(§ 667, subds. (b)-(i)) in exchange for the dismissal of another count and a lid of 16
months (one-third the midterm of two years doubled). In case No. VCF96947, Ochoa
pled no contest to possession of methamphetamine (Health & Saf. Code, § 11377,
subd. (a)) and admitted an allegation that he had a prior conviction within the meaning of
the three strikes law in exchange for a lid of 16 months (one-third the midterm of two
years doubled). Ochoa also admitted violating his probation in case No. VCF80477 by
being in possession of a loaded firearm.
       On October 30, 2002, in case No. VCF80477, the court terminated Ochoa’s
probation and lifted the stay on the previously imposed sentence of six years. The court
also imposed a consecutive 16-month term in a case No. VCF96909 and a concurrent
16-month term in case No. VCF96947.



1      Unless otherwise indicated all further statutory references are to the Penal Code.


                                             2
       On August 27, 2003, the court modified the sentence in case No. VCF96947 from
a concurrent 16-month term to a consecutive 16-month term. Additionally, in case
No. VCF96909, the court modified the sentence from a consecutive 16-month sentence to
a concurrent four-year term and it awarded Ochoa 93 days of presentence custody credit
consisting of 63 days of presentence actual custody credit and 30 days of presentence
conduct credit. The amended abstract of judgment issued by the court, however, did not
memorialize this award of presentence custody credit.
       On July 7, 2011, appellant filed a request for an “amendment/modification of
time/credits.”
       On October 20, 2011, the court ordered the award of presentence custody credits
in case No. VCF96909 amended to reflect 93 days of presentence custody credit
consisting of 63 days of presentence actual custody credit and 30 days of presentence
conduct credit.
       On November 30, 2011, Ochoa filed a timely appeal.
       Ochoa’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436.) Ochoa has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3